DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 54 recites the limitation 
A non-transitory computer-readable medium storing computer-executable instructions, the computer-executable instructions comprising:


“A non-transitory computer-readable medium” merely serves as support for data instructions, and the data instruction will not impart/convey a patentable distinction when no functional relationship exists.

In particular, a non-transitory computer readable medium cannot process data instruction alone, and require enabling a computer processor/CPU to process the data instruction in order to impart/convey a patentable distinction of a claim.

As such, the functional language, “executing/processing data instruction stored in a non-transitory computer readable medium by a CPU or a computer processor” adds functional relationship to the clamed invention. 

Appropriate correction is required. (see MPEP 2111.05)


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9, 13, 28-34, 38, 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 27, 52 recite the limitation “the active time” which makes the claims indefinite.  It’s unclear if Applicant intended to claim “the active state” or “an active time”.  Examiner will interpret as best understood.
Claims 3-9, 28-34 are rejected for claiming dependency from the above rejected claims.
Claims 13, 38 recite the limitation "the first and second reference signals" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 10-12, 14, 26, 35, 36, 38, 39, 51, 54 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al (USPN 2020/0145918), with provisional application 62/755,218 filed 11/2/2018, in view of Tang et al (USPN  2020/0413460).

	Regarding claim 26, Ji discloses 
	a user equipment (UE) operating in a discontinuous reception (DRX) mode, comprising: (UE, FIG. 3, comprising [0046-0057]
	a memory (memory, FIG. 3 #306 #305 #310, [0053]
	at least one transceiver (transmit/receive circuitry, FIG. 3 #329 #330 [0049]
	at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to: (processor, FIG. 3 #304, coupled to memory, FIG. 3 #306 #305 #310, and transmit/receive circuitry to perform [0053, 0055-0057], 
	receive, via the at least one transceiver, a DRX configuration from a serving cell (receiving, via transmit/receive circuitry, DRX configuration from serving cell base station [0134, 0039], FIGs. 1, 2, 7, 8, provisional application paragraph [0086-0088, 0098-0100]
	receive, via the at least one transceiver, at least one reference signal resource configuration for receiving a transmitting reference signals from or to a transmission reception point (TRP) (receiving, via transmit/receive circuitry, reference signal configuration indicating location of reference signal transmitted by base station [0134, 0093, 0100-0102], provisional application paragraph [0086-0088, 0098-0100]
determine, at least based on the DRX configuration and the at least one reference signal resource configuration, whether an overlap exists between at least one reference signal occasion of a plurality of reference signal occasions of the at least one reference signal resource configuration and an active time of the DRX configuration; wherein the plurality of reference signal occasions comprises a plurality of consecutive slots in which the at least one reference signal resource configuration is scheduled; receive or transmit, from or to the TRP via the at least one transceiver, at least based on a determined overlap, at least a first reference signal in the at least one reference signal occasion

	Tang discloses determine, at least based on the DRX configuration and the at least one reference signal resource configuration, whether an overlap exists between at least one reference signal occasion of a plurality of reference signal occasions of the at least one reference signal resource configuration and an active time of the DRX configuration (UE determines an overlap exists between active DRX configuration and SSB/RMSI signalings based on reception of message from base station indicating use of autonomous gap based reading [0046, 0075, 0076, 0102-0112], FIGs. 2-4, 11, 12
	wherein the plurality of reference signal occasions comprises a plurality of consecutive slots in which the at least one reference signal resource configuration is scheduled (SSB/RMSI signalings comprise transmission occasions in consecutive slots [0008, 0050-0055], FIGs. 2-6 
	receive or transmit, from or to the TRP via the at least one transceiver, at least based on a determined overlap, at least a first reference signal in the at least one reference signal occasion (receive SSB/RMSI, using RF module, FIG. 13 #1330, during autonomous gap [0102-0115]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “determine, at least based on the DRX configuration and the at least one reference signal resource configuration, whether an overlap exists between at least one reference signal occasion of a plurality of reference signal occasions of the at least one reference signal resource configuration and an active time of the DRX configuration; wherein the plurality of reference signal occasions comprises a plurality of consecutive slots in which the at least one reference signal resource configuration is scheduled; receive or transmit, from or to the TRP via the at least one transceiver, at least based on a determined overlap, at least a first reference signal in the at least one reference signal occasion” as taught by Tang into Ji’s system with the motivation to save power by measuring SSB/RMSI during DRX on/active time [Ji, paragraph [0098-0103, 0084-0088], FIG. 8

Claims 1, 51 are rejected based on similar ground(s) provided in rejection of claim 26. 

	Regarding claim 54, Ji discloses 
	A non-transitory computer-readable medium storing computer-executable instructions, the computer-executable instructions comprising: (memory, FIG. 3 #306 #305 #310, comprising instructions executable by processor to perform [0019, 0043, 0053-0055]
              at least one instruction instructing a user equipment (UE) operating in a discontinuous reception (DRX) mode to receive a DRX configuration from a serving cell; (receiving DRX configuration from serving cell base station [0134, 0039], FIGs. 1, 2, 7, 8, provisional application paragraph [0086-0088, 0098-0100]
              at least one instruction instructing the UE to receive at least one reference signal resource configuration for receiving or transmitting reference signals from or to a transmission-reception point (TRP); (receiving reference signal configuration indicating location of reference signal transmitted by base station [0134, 0093, 0100-0102], provisional application paragraph [0086-0088, 0098-0100]
 	Ji does not expressly disclose at least one instruction instructing the UE to determine, at least based on the DRX configuration and the at least one reference signal resource configuration, whether an overlap exists between at least one reference signal occasion of a plurality of reference signal occasions of the at least one reference signal resource configuration and an active time of the DRX configuration, wherein the plurality of reference signal occasions comprises a plurality of consecutive slots in which the at least one reference signal resource configuration is scheduled; and at least one instruction instructing the UE to receive or transmit, from or to the TRP, at least based on a determined overlap, at least a first reference signal in the at least one reference signal occasion

	Tang discloses at least one instruction instructing the UE to determine, at least based on the DRX configuration and the at least one reference signal resource configuration, whether an overlap exists between at least one reference signal occasion of a plurality of reference signal occasions of the at least one reference signal resource configuration and an active time of the DRX configuration, (UE determines an overlap exists between active DRX configuration and SSB/RMSI signalings based on reception of message from base station indicating use of autonomous gap based reading [0046, 0075, 0076, 0102-0112], FIGs. 2-4, 11, 12
 	wherein the plurality of reference signal occasions comprises a plurality of consecutive slots in which the at least one reference signal resource configuration is scheduled; (SSB/RMSI signalings comprise transmission occasions in consecutive slots [0008, 0050-0055], FIGs. 2-6 
 	and at least one instruction instructing the UE to receive or transmit, from or to the TRP, at least based on a determined overlap, at least a first reference signal in the at least one reference signal occasion (receive SSB/RMSI, using RF module, FIG. 13 #1330, during autonomous gap [0102-0115]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “at least one instruction instructing the UE to determine, at least based on the DRX configuration and the at least one reference signal resource configuration, whether an overlap exists between at least one reference signal occasion of a plurality of reference signal occasions of the at least one reference signal resource configuration and an active time of the DRX configuration, wherein the plurality of reference signal occasions comprises a plurality of consecutive slots in which the at least one reference signal resource configuration is scheduled; and at least one instruction instructing the UE to receive or transmit, from or to the TRP, at least based on a determined overlap, at least a first reference signal in the at least one reference signal occasion” as taught by Tang into Ji’s system with the motivation to save power by measuring SSB/RMSI during DRX on/active time [Ji, paragraph [0098-0103, 0084-0088], FIG. 8

	Regarding claims 10, 35, Ji discloses “wherein the at least one reference signal resource configuration is received from the serving cell“ receiving reference signal configuration indicating location of reference signal transmitted by serving base station [0134, 0093, 0100-0102]

	Regarding claims 11, 36, Ji does not expressly disclose “wherein the TRP corresponds to the non-serving cell“
	Tang discloses reference signal transmitted by neighbor base station/non-serving cell [0045], FIG. 1
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the TRP corresponds to the non-serving cell” as taught by Tang into Ji’s system with the motivation to enable the UE to measure SSB/RMSI during DRX on/active time to facilitate a handover [Tang, paragraph [0045], FIG. 1

	Regarding claims 13, 38, Ji discloses “wherein the first and second reference signals comprise PRS, NRS, TRS“ reference signal being TRS [0087]

 	Regarding claims 14, 39, Ji discloses “and wherein the at least one reference signal resource configuration comprises only one reference signal resource“ receiving reference signal configuration indicating location of reference signal transmitted by base station [0134, 0093, 0100-0102]
	Ji does not expressly disclose “wherein the plurality of reference signal occasions comprises all reference signal occasions of the at least one reference signal resource configuration”
	Tang discloses SSB/RMSI signalings comprise transmission occasions in consecutive slots [0008, 0050-0055], FIGs. 2-6
wherein the plurality of reference signal ccasions comprises all reference signal occasions of the at least one reference signal resource configuration” as taught by Tang into Ji’s system with the motivation to save power by measuring SSB/RMSI during DRX on/active time [Ji, paragraph [0098-0103, 0084-0088], FIG. 8

Allowable Subject Matter
Claims 3-9, 27-34, 52 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 12, 15-20, 37, 40-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Luo et al (USPN 2020/0214082)		FIGs. 3A-4D


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469